DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim filed on 8/21/2019 is acknowledged.  Claims 1-7 are pending in this application.

Election of Species
3.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific skin care topical composition: due to different variables, such as various numbers of active ingredients like those recited in instant claims 1 and 3, various anti-oxidants like those recited in instant claim 2, various combinations of active ingredients, various amounts of active ingredients and so on, please note: anti-inflammatory agent and humectant recited in instant claim 3 are all subgenus, not a species.  Applicant is required to elect a single disclosed species of skin care topical composition wherein ALL the variables are elected;
A specific formulation comprising the skin care topical composition: due to different variables such as various numbers of active ingredients, various combinations of active ingredients, various numbers and types of extra ingredient in the formulation like those recited in claim 5 and so on; please note: a moisturizing agent and so on recited in instant claim 5 are all subgenus, not a wherein ALL the variables are elected;
A specific anti-oxidant: from claim 2;
A specific additional ingredient: from claims 3 and 5, please note: the additional ingredients recited in instant claims 3 and 5 are all subgenus, not a species.  Applicant is required to elect a single disclosed species of additional ingredient, for example, if humectant is elected, Applicant is required to elect a species of humectant such as one of those disclosed on pages 4-5, paragraph [011] of instant specification.  This also applies to the other additional ingredient recited in claims 3 and 5.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to elect a single disclosed species of skin care topical composition wherein ALL the variables are elected to arrive at a single disclosed species of skin care topical composition.  Applicant is further required to elect a single disclosed species of formulation comprising the skin care topical composition wherein ALL the variables are elected to arrive at a single disclosed species of formulation comprising the skin care topical composition.  Currently, claims 1, 4, 6 and 7 are generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658